Lummus, J.
The plaintiff appeals from an order sustaining a demurrer to her declaration in tort alleging that the defendant was negligent in acting for her as an attorney in certain probate proceedings in 1923 and 1924. Many negligent acts and omissions are alleged, but one defect is common to all the allegations. Damage is an essential part of a cause of action for negligence, and must be alleged. Without lengthening this opinion by an analysis of each allegation, it is enough to say that no damage to the plaintiff is sufficiently alleged. Baldwin v. Western Railroad Corp. 4 Gray, 333. G. L. (Ter. Ed.) c. 231, § 147, “Declarations in Actions of Tort.”

Order sustaining demurrer affirmed.